NO. 07-01-0496-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                               NOVEMBER 21, 2002
                         ______________________________

                                   AMAREGAL, INC.,

                                                       Appellant

                                            v.

          AMARILLO NATIONAL BANK AND IMADELL CARTER, AS CO-
       TRUSTEES OF THE JOSEPHINE ANDERSON CHARITABLE TRUST,


                                               Appellee
                       _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 87147-D; HON. DON EMERSON, PRESIDING
                          _______________________________

Before QUINN, REAVIS, and JOHNSON, JJ.

                            ON MOTION TO DISMISS

      Appellant Amaregal, Inc. and appellee Amarillo National Bank and Imadell Carter,

as co-trustees of the Josephine Anderson Charitable Trust, filed a joint motion to dismiss

this appeal because the parties have settled all matters in dispute. They further represent

that the intervenor, the State of Texas, does not oppose the motion. Without passing on

the merits of the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate
Procedure 42.1(a)(2) and dismiss the appeal. Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                       Brian Quinn
                                                         Justice

Do not publish.




                                            2